SEAWELL, J., took no part in the consideration or decision of this case.
Civil action to recover of manufacturers or bottler damages resulting from drinking bottled beverage containing noxious substance.
The plaintiff purchased a crate of soda water products known as "3-Centa" from the defendant. On Sunday night, 11 July, 1937, about three hours after supper, he drank part of a bottle which came from this crate, and in one-half hour thereafter became very sick. Examination of the remaining contents of the bottle disclosed that it contained "considerable sediment and slimy-appearing substance." 3-Centa is usually a clear drink.
From judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning error.
The plaintiff's evidence is not sufficient to carry the case to the jury. Enloe v. Bottling Co., 208 N.C. 305, 180 S.E. 582, and cases cited.
Affirmed.
SEAWELL, J., took no part in the consideration or decision of this case.